riL^
                                                                         IN THE GOUfU ^ Ar,rLA>; s
                                Inthe FourthCourt OfAppeals               AT SAN ANrONIO, TKXAS

                                Fourth Court Of Appeals District          20I5SEPI5 PMI2:09
                                San Antonio Texas Bexar County

Maryann Castro
                                                                            Ka7Hir.H0TTLF.nLF:f*}<



Manuel Castro

                                                    Re: Court Of Appeals Number: 04-14-00785-CV

                                                            Trial Court Case 2011 -CI-15957


TO THE JUSTICES OF THE COURT:

                            MOTION FOR ORAL ARGUMENT




HERE COMES MARYANN CASTRO APPELLANT

THERE HAS BEEN CHANGES IN THE HOME MORTGAGE AND AS TO WHY THE AGREEMENT FOR FINAL
DIVORCE SHOULD BE VOIDED AND REWRITTEN.

APPELLANT MARYANN CASTRO HAS FILED SUITE AGAINST THE HOME MORTGAGE SERVICER IN THE
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS SAN ANTONIO TEXAS.

WHEN THE SIGNING TOOK PLACE IN OCT 2013 WHEN APPELLEE MANUEL CASTRO PUT THE HOME
MORTGAGE IN BANKRUPTCT AND WHEN IT WAS RELEASED LIFT STAY FILED BY APPELLANT MARYANN
CASTRO THE HOME MORTGAGE WAS TRANSFERRED TO A HOME MORTGAGE SERVICER BSI FINANCIAL
ALSO KNOWN AS SN SERVICING.                                        ^
THE HOME MORTGAGE WAS BEING OVERCHARGED BY THE SERVICER WHO WAS USING A RIDER RATE
AND ALSO WRONGFULLY FORECLOSED ON SEPT 1,2015.

APPELLANT MARYANN CASTO HAS FILED A FRAUD AND FALSE STATEMENT AND WRONGFUL
FORECLOSURE LAWSUITE AND THE STATUS IS PENDING IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICTOF TEXAS SAN ANTONIO DIVISION.

ALSO APPELLANT MARYANN CASTOQ             EMPLOYEED SHE IS DISABLED AND HAD MAJOR SURGERY
AUG 10, 2015 SHE IS UNABLE TO^ HERSELF AND IS NEEDING SPOUSAL MAINTENCE BEING THE
SPOUSE OFAPPELLEE MANUEL CASTRO FOR 29 YEARS SHE IS NEEDING ALIMONY.

REITIREMENT JOHNSON CONTROL AND KEOGH APPELLANT MARYANN CASTRO HAS THE RIGHT TO
HER SHARE OF THESE TWO MARTIAL ASSETS AND IS NEEDING HER SHARE SHE DID NOT GIVE UP HER
:.V:;        J'iu IH- i-'i
.. « . ; » ' A       "U




  •%\\      V. V.
RIGHT TO THE RETIREMENTS THAT ARE PART OF THE MARTIAL ASSETS WITHIN THE MARRIAGE OF
MANUEL AND MARYANN CASTRO FOR 29 YEARS MARRIAGE ENDED DUE TO APPELLEE MANUEL
CASTRO EXTRA MARTIAL AFFAIR WITH CHRISTINA PACHECO KNOWN AS TINA PACHECO THE NON
SPOUSE MISTRESS WHO ATTACKED APPELLANT MARYANN CASTRO WITH FALSE CHARGES THAT WERE
DROPPED IN ATASCOSA COURTHOUSE AND APPELLEE MANUEL CASTRO WAS PART OF THE ATTACK TO
HARM APPELLANT MARYANN CASTRO.


APPELLEE BRIEF IS ALL HERE SAY AND WAS TYPED BY APPELLEE MANUEL CASTROSISTER WHO IS PART
OF CONFUCTTO HARM APPELLANT MARYANN CASTRO.


APPELLANT MARYANN CASTRO PRAYS FOR JUSTIM
                           g/AK'           S

MARYANN CASTRO PRO-SE                            '         / ' O
P.O. BOX 495


PLEASANTON TEXAS 78064


830-496-0133




CERTIFICATE OF SERVICE SENTTO APPELLEE CERTIFIED 9/14/15

MANUEL CASTRO


624 W.GOODWIN


PLEASANTON TEXAS 78064
eKKb'.f Pr
                                IN THE UNITED STATES District COURT

                                  For the Western District OF Texas

                                        San Antonio Division                         11 S OlS 1"I   xas

                                                 $                            BV —           OW?

                                                 $

 Plaintiff Maryann Castro                        S

                                                 s             Case no 5;15-CV-00715-DAE

vs


Defendant

SN Servicing

          MOTION NOT TO DISMISS CASE AGAINST SN SERVICING FOR WRONGFUL FORECLOSURE ON

                                            SEPT 1,2015

TO THE HONORABLE Judge of Said Court:

HERE COMES PLAINTIFF MARYANN CASTRO AND MANUEL CASTRO WHO WERE WRONFULLY
FORECLOSED BY BSI SN SERVICING ON SEPT 1,2015.

DEFENDANT SN SERVICING ALSO KNOWN AS BSI FINANCIAL WERE USING LOAN DOCUMENTS
DEFEaiVE.

     1.    RIDER RATE WHICH WAS FALSE THE SUBJECT PROPERTY WAS A FIXED RATE IN 2009 BECAME
           EFFECTIVE. SEE EXHIBIT A FIXED RATE PLAITIFF MARYANN CASTRO PROVIDED TO THE COURT
           ON JULY 2015 WHEN SHE FILED SUITE AGAINST SN SERVICING ALSO KNOWN AS BSI
           FINANCIAL.


     2.    SN SERVICING PRESENTED TO THE WERSTRN DISTRICT COURT A DEFECTIVE LOAN DOCUMENT
           SHOWING RIDER RATE FALSELY OVERCHARGED HOMEMORTGAGE ,FEES EVEN FORECLOSED
           KNOWING THE PLAINTIFF MARYANN CASTRO AND MANUEL AND ARE IN LITIGATION IN
           COURT.EVEN KNOWING THE DEFECTIVE INSTRUMENT THE RIDER RATE WAS A FRAUD.


     3.    SN SERVICING ATTORNEY SAMMY HOODA TOOK PART IN MORTGAGE FRAUD,FALSE
           STATEMENT,WRONGFUL FORECLOSURE KNOWING PLAINTIFF MARYANN CASTRO PRESENTED
           TO SN SERVICING ATTORNEY AND      THE COURT THE      TRUE INSTURMENT OF THE HOME
           MORTGAGE FIXED RATE THAT CHANGED IN 2009 AND PLAINTIFF MARYANN                  CASTRO
           SUBMITTED    TO THE COURT SHOWING THE MORTGAGE HAD BEEN GETTING PAID IN THE
           AMOUNT OF OVER 13,000 WHICH WAS PAID TO BSI FINANCIAL KNOWN AS SN SERVICING
           AND WAS PAID BY THE BANKRUPTCY TRUSTEE AND STILL ATTORNEY SAMMY HOODA SN
           SERVICING LIED IN COURT SAYING ON AUG 31,2015 NO MORTGAGE PAYMENTS HAVE NOT
           BEEN PAID SINCE 2011 THAT WAS A LIE AND FALSELY FORECLOSED ON SEPT 1,2015 KNOWING
     THE HOME 1501 OLIVE WAS IN LITIGATION IN FEDERAL COURT AND IS NOT DISMISSED AND
     HAD COPY OF FIXED RATE AND STATEMENT OF MORTGAGE PAYMENTS BEING PAID IN THE
     AMOUNT OF OVER 13,000 HOW IS THAT JUSTICE TO STILL FORECLOSE AS AN OFFICER OF THE
     COURT ATTORNEY SAMMY HOODA ABUSED PLAINTIFF MARYANN CASTRO BY WRONFULLY
     FORECLOSING ON SEPT1,2015. THAT IS CRIMINAL FRAUD AND PLAINTIFF MARYANN CASTRO
     AND MANUEL CASTRO HAVE SUFFERED AND ARE SEEKING DAMAGES DUE TO MORTGAGE
     FRAUD AND FALSE STATEMENTS AND WRONGFUL FORECLOSURE SUITE.


4. A     SUITE     FOR     WRONGFUL      FORECLOSURE     433SW.3D658(TEXAPP-HOUSTON[14™
     DISTRia]2014,NOPET),



5.   ALL DOCUMENTS LOAN FILED BY BSI FINANCIAL KNOWN AS SN SERVCING WERE DEFECTIVE
     SINCE WELSS FARGO HOME MORTGAGE TRANSFERRED TO BSI FINANCIAL KNOWN AS SN
     SERVCING (EG.,THE NOTE AND DEED OF TRUST IS IN THE NAME OF WELLS FARGO HOME
     MORTGAGE AND MANUEL CASTRO AND MARYANN CASTRO. FRAUD AND FALSE STATEMENT
     AND WRONGFUL FORECLOSURE WERE COMMITED ON OR ABOUT NOV 2013 AND CONTINUED
     ON SEPT 1,2015.


6.   A NOTICE OF US PENDENS IS A WRITTEN NOTICE THAT A              LAWSUITE HAS BEEN FILE
     CONCERNING REALESTATE, INVOLVING EITHER THE TITTLE TO THE PROPERTY OR A CLAIMED
     OWNERSHIP INTEREST IN IT.AND PLAINTIFF MARYANN CASTRO AND MANUEL CASTRO WILL
     FILE IMMEDIATELY DUE TO WRONGFUL FORECLOSURE BY SN SERVICING ALSO KNOWN AS BSI
     FINANCIAL THERE IS A LAWSUITE THAT HAS BEEN FILED BEGAN IN ATASCOSA COUNTY COURT
     ON OR ABOUT JULY 23,2015 DUE TO MORTGAGE FRAUD AND FALSE STATEMENT AND IS
     AaiVE   IN   FEDERAL COURT SN SERVICING TRANSFERRED           LAWSUITE   CASE   PLAINTIFF
     MARYANN CASTRO FILED AGAINST SN SERVCING KNOWN AS BSI FINANICAL WHO COLLECTED
     OVER 13,000 IN MORTGAGE FUNDS FROM THE BANKRUPTCY TRUSTEE AND DID NOT APPLY
     TO THE PRINCIPLE OF THE HOME MORTGAGE THEY SERVICER WERE OVERCHARGING USING
     THE DEFECTIVE MORTGAGE INTEREST RATE SHOWING RIDER RATE IN 2006 WAS VALID BUT
     CHANGED IN 2009 TO A FIXED RATE EVIDENCE HAS BEEN ENTERED IN COURT BSI SN SERVCING
     COMMITED MORTAGE FRAUD A CRIMINAL CIVIL RICO ACT TO COMMIT MORTGAGE FRAUD BY
     LYING   CHEATING    PLAINTIFF   MARYANN   CASTRO   OUT   OF   HER   HOMESTEAD   DISABLED
     HOMESTEAD PLAINTIFF MARYANN CASTRO AND MANUEL CASTRO ARE SEEKING DAMAGES
     AND TO REMAIN IN THEIR HOME 1501 OLIVE SECURE THE TITLE ON THEIR HOME THAT WAS
     FALSELY WRONGFULLY FORECLOSED ON SEPT 1,2015.


7.   IT IS NOT TO LATE TO FIX THE FRAUD AND FALSE FORECLOSURE THAT BSI ALSO KNOWN AS SN
     SERVICING COMMITED AGAINST        PLAINTIFF MARYANN CASTRO AND MANUEL CASTRO A
     NOTICE OF PENDING AaiON KNOWN AS US PENDENS WILL BE FILED AGAINST THE TITTLE TO
     THE SUBJECT PROPERTY 1501 OLIVE AND PLAINTIFF MARYANN CASTRO HAS REQUESTED A
     TRIAL AGAINST SN SERVICING KNOWN AS BSI FINANCIAL FOR MORTGAGE FRAUD AND FALSE
     STATEMENT ALSO TO INCLUDE WRONGFUL FORECLOSURE AND FOR               PLAINTIFF MARYANN
     CASTRO TO REMAIN IN HER HOME 1501 OLIVE UNTIL THE CASE IS SETTLED IN COURT WHO
     HAVE THE EVIDENCE OF FRAUD AND WRONGFUL FORECLOSURE THAT DID AND OCCURRED
     AND PLAINTIFF MARYANN CASTRO AND MANUEL CASTRO HAVE SUFFERED.


8.   CIVIAL RICO ACT OF MORTGAGE FRAUD FALSE STATEMENT AND WRONGFUL FORECLOSURE
     BY SN SERVCING KNOWN AS BSI FINANCIAL AND PLAINTIFF MARYANN CASTRO AND MANUEL
     CASTRO HAVE SUFFERED THE EVIDENCE HAS BEEN ENTERED IN COURT.


     PLAINTIFF MARYANN CASTRO PRAYS FOR JUSTICE
     MARYANN CASTRO PRO-SE
     P.O. BOX 495
     PLEASANTON TEXAS 78064
     PACATTITUDE2014@GMAIL.COM
     830-406-0133
CERTIFICATE OF SERVICE SENT CERTIFIED 9/14/15
                                                                 Wells Pargo Kome Mortgage
                                                                 MACX7801-03K
                                                                 3476 Stateview Boulevard
                                                                 FortW;ill,SC 297H^

November 20,      2009




Manuel    G Castro"Jr
1501 Olive St         ^
Jourdanton TX      7802G



Dear Manuel G Castro J r

RE:    Loan Number 0150044675                                        Client          708

This letter will confirm our formal approval of a loan modification/
restructure of your mortgage^loan. To facilitate this transaction,                                    it
was mutually agreed that a contribution of $1,491.66 would be
required, v;hich will be applied toward the accrued delinquency.

Please sign the enclosed loan'modification agreement and return it,
along with any payment(s) and/or contribution due as reflected in the
terms of this letter. If a Truth in Lending Statement is enclosed with
your modification agreement, please sign and return all items and
contribution as disclosure of your interest rate being raised through
this    modification.

The    terms of your modification/restructure are outlined below;
1      Due date of first payment:                           02/01/2010
2      New principal and interest payment amount:           $1,562.06
3      Required escrow payment based on previous analysis:  $169.74
       Estimated new net payment:                           $1,731.80
5      Modified maturity date:                              04^1/2036
6      Interest   rate:                                                       6.950%
      (The interest rate may change or adjust in accordance
      with the terms of your Note and Security Instrument.)
      All late charges, NS? fees, and other fees are the
      responsibility of the borrower.                                                                      \\




This proposal is valid for five (5) days from the date of this letter.
Therefore, it is imperative the modification agreement(s) be executed
and returned in the enclosed, self-addressed, prepaid, express mail
envelope. Please note, although approved, the normal servicing process
will continue uninterruoted,              unless advised otherwise.
                                                                     LW179/LD3




                          \   \   J
                                      r




                                                                Wells Fargo Home Mortgage
                                                                is a division of Wells Fargo Bank, N.A.
           I                    • ; '•(                                      Wells ?srgo Home
                                                                                         Hoi (Wortgage
                                     j                                       MACX7801-03K
           ; 3ni     ^3S V ^ j . ; V y 3 4 7 6 Stateview Boulevard
           t; jf-ftOSsTiKK'A'^ersl^l                                         Fort Mill.SC 29715
                                          LOAN MOD IFI CAT I ON AGREEMENT
                                           loan NUMBER:    7080150044575


THIS LOAJ>I MODIFICATION AGREEMENT made on November 20, 2009, by and
between MANUEL G CASTRO JR and
(the "Borrower (s) ".) and Wells Fargo Bank, N A. (the "Lender")

                                             WITNESSETH


WHEREAS, Borrower has requested, and Lender has agreed, subject to the
following terms and conditions, to a modification in the payment as
follows:

NOW THEREFORE,         in consideration of the covenants hereinafter set forth
and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, it is
agreed as follows (notwithstanding anything to the contrary contained
in the Note and Mortgage dated 03/07/2006):

1. BALANCE. As of November 20, 2009, the amount payable under the Note
   and Mortgage (the "Unpaid Principal Balance") is U.S. $ 188,776.64.

2. EXTENSION. This agreement hereby modifies the following terms of
   the Security Instrument described herein above as follows:

   A.   The current contractual                     due date has been extended from 11-01-07.
        The first modified contractual due date is due on 02/01/2010.

   B. The maturity date has been extended from 04-36 (month/year)
        to 04/01/2036.

   C. The amount of interest to be capitalized will be U.S.
        5 32,221.89. The modified unoaid orincioal balance is U.S.
        $ 225,970.06.

   D. The borrower promises to pay the unpaid principal balance plus
        interest, to the order of the Lender. Interest will be charged
        on the unpaid principal balance of U.S. $ 225,970.06. The
        borrower promises to make monthly payments of principal and                                                   \
        interest of U.S. $ 1,552.06, at a fixed yearly rate of 6.950%,
        not including any escrow deposit, if applicable. If on the
        maturity date the borrower still owes amount under the Note and
        Security Instrument, as amended by this Agreement, borrower will
        pay these amounts in full on the maturity date.

LW175/LDB/?age 1




                                                                            WellsFargo Home Mortgage
                                                                            is a division of Wells Fargo Bank, N.A,
                                                   Wells Fsrgo Home Mortgage
                                                   MAC X7801-03K
                                                   3475 Stateview Boulevard

 <;c.*'"s.' ' •;-•: ;*. :-"'
                               i^ySiiW^S-SEh'      Fort Mill.SC 29715




Page         2
Loan Number                       708/0150044575

Please note that the final paragraph of the modification agreement
entitled "CORRECTION AGREEMENT""gives us permission to correct any
typographical errors in the modification. If you do not wish to consent
to this, but still desire to enter into the modification, you may line
through this paragraph. This and any adjustments must be initialed by
you next to the change. Please note that it does not permit us to
change any material terms such as interest rate, modification balance or
monthly payment amount. If we can be of further assistance, please call
us at (666) 234-8271, Monday through Friday, 8 AM to 8 PM, Central Time.

Sincerely,

LaTonya A Patterson
Borrower Counseling Services                               jW179/LDB

Wells Fargo Bank, N A informs you that if your loan is currently
delinquent or in default, as your loan servicer, we v/ill be attempting
to collect a debt, and any information obtained will be used for that
purpose. However, if you have received a discharge, and the loan was
not reaffirmed in the bankruptcy case. Wells Fargo Bank, N A will
only exercise its right as against the property and is not attempting
any act to collect the discharge debt from you personally.




                                                   WellsFargo Home Mortgage
                                                   is a division of Wells Fargo Bank, N.A.
                                                              Wells Fargo Home Wiortgaga
 .»t         >•"   •                                          MACX7801-03K
        IM Lrf&rvi                                            3476 Stateview Boulevard
                       snap                                   Fort Mill, SC 29715




Loan Modification Agreement
Page 2 of 2
Loan      7080150044675



3. NOTE AND MORTGAGE. Nothing in this Agreement shall be understood
       or construed to be a satisfaction or release,        in whole or in part
       of the Borrower's obligations under the Note or Mortgage. Further,
       except as otherwise specifically provided in this Agreement, the
       Note and Mortgage will remain unchanged, and Borrower and Lender
       will be bound by, and shall comply with, all of the terms and
       provisions thereof, as amended by this A-greement.

CORRECTION AGREEMENT. The undersigned borrower(s), for and in __
consideration of the approval, closing and funding of this Modification,
hereby grants Wells Fargo Bank, N A, as lender, limited power of attorney
to correct and/or initial all typographical or clerical errors discovered
in the Modification A.greeraent required to be signed. In the event this
limited power of attorney is exercised, the undersigned will be notified
and receive a copy of the document executed or initialed on their behalf.
This provision may not be used to modify the interest rate, modify the
term, modify the outstanding principal balance or modify the^
undersigned's monthly principal and interest payments as modified by th.i "•
agreement. Any of these specified changes must be executed directly by
the undersigned. This limited power of attorney shall, automatically
terminate in 1%^ days from the closing"date of the undersigned's
Modification—'                (Borrower Initial)
                          /



IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as the date f i r s t above written.

By signing this agreement           I hereby consent to being contacted concernil^ns
this loan at any cellular or mobile telephone number I may have.,This
includes text messages,        at   no cost to me, and telephone calls including
the use of autom.ated dialing systems          o contact my cellular or mobile
telephone.


Manuel Q Castro Jr                      /Date




Wells Fargo Bank, N A., Officer/Date

LW175/LDB/2



                                                             Wel's Fargo Home Mortgage
                                                             is a divisionof Wells Fargo Sank. N.A.
When Recorded Msil To:                                                PREPARED BY:
FIRST AMERICAN TITLE                                                  LATONYA PATTERSON
P.O. BOX 27670                                                        WELLS FARGO BANK, N.A,
SANTA ANA, CA 92799-7670                                              3476 STATEVIEW BLVD, MAC# X7801-C3K
                                                                      FORT MILL, SOUTH CAROLINA 29715
Parcel No. 17471
                                           [Space AboveThis Line for Recording Data]
 Original Recorded Date: MARCH 7,2006                                 Fannie Mae Loan No. 0150044675
 Original Principal Amount: S 191,250.00                              Loan No.            7080150044675



                               LOAN MODIFICATION AGREEMENT
                                              (Providing for Fixed Interest Rate)




            This Loan Modification Agreement ("Agreement"), made this 20TH day of NOVEMBER, 2009 ,
between MANUEL G. CASTRO JR AND MARY CASTRO, HUSBAND AND WIFE



("Borrower") and WELLS FARGO BANK, N.A.
                                                                                                                      ("Lender"),


amends and supplements (1) the Mortgage, Deed ofTrust or Security Deed (the "Security Instrument"), and
Timely Payment Rewards Rider, ifany, dated MARCH 7,2006                                 and recorded in
Instrument No. 2006-80487                                                                   , ofthe Official           Records of
                                                                                                       (Name of Records)
ATASCOSA COUNTY, TEXAS                                                       , and (2) the Note bearing the same date as, and
             (County andState, or other jurisdiction)
secured by, the Security Instrument, which covers the real and personal property described in the Security
Instrument and defined therein as the "Property", located at

1501 OLIVE STREET, JOURDANTON, TEXA,S 78026
                                                        (Property Address)




LOAN MODlFIC.iTION AGREEMENT -Single Family -Fannie Mae Uniform Instrument                   Form 3179 l/Ol (rev. 01/09) (po^s I of!)
Fini Amtrican Loan Production Services                                                                                       TEXAS
First Ajnehcan Real Estate Solutions LLC
FALPSft TXFM.3179 Rev. 06-17-09
EXHIBIT B
                                                 adjustable rate note


THIS NOTE CONTAINS PROVISIONS ALLOWING                                                                            {NTEREST RAjb
  Mfl"''" •>     0«l«
                                                  .eLEASAMIQIL-                                    TEXAS-
 n^l 7IIVF"»^" loimnAHTOH.TT?                                                                                ^

1.          bORBOWER'S PROMISE TO PAY                                                        laiJSO.OO                 (this amouni is


                                  ti;«; N- h.h.                         ot                                          -k..«. N..=w
irjrr/.Si.'S.iSi5t:                                                            NO,, lcw .1,. -n... Hoid».-

'is
 Section 4 of this Note.                                                      , ,
                                                                                             °p',r:2iliT£Soi„"'s
                                                                                         • m«..     ,Ki. nic I will oav both before
The interest rate required by this Section '             f                               '
and after any default described in Section 7(B) ofthis Note.

 3.          PAYMENTS
             (A)
             1willTlmo and Placeand
                   pay principal  ot interest
                                     Payments by making payments every month^                                                             on
              I will make my monthly poj-ments on the                                        ^ ^            untiu'have paid all of the
              ..WAY..1..2aW                        I                                                        ^          under this Note.
              principal and interest and any other                                                                 ^ applied to interest
              ^ftTr'Sar^^r"aRrVTm^^^                                                 I
              pay those amounts in full on that date, which is called the maturity date.
              Iwill make my monthly payments at ..W.EU5.fABe.Q.BANK..H                                                     .'.".""......or at a
              .PjQ..BDX .17338.aAtTIMDJSE.ijn.
              different place ifrequired by the Note Holder.
              (B) Amount ot My Initial Monthly Payments                                      , „r n e c          149S.67                This
              Each of my iniual monthly payments will be mthe amotrnt of US. S
              amount may change.
              (C) Monthly Payment Changes                                                               nri-iciDal of my loan and in

              changed amount of my monthly payment in accordance with Section
  4.          INTEREST RATE AND MONTHLY PAYMENT CHANGES
              (A) Change Dates                                                 r - j ,          APRIL 2008                         ami may
              2^t^^'r,hTday1ll:;^r;h^m^^Xth^^^^^^^^^ Eac^; date on whi^ my interest rate could
               change is called a "Change Date."

                                    ,k. r... ch....                                                         ",S S."?'
               the six month London Interbank Offered                          /."^OR )^
               offered rotes for six-month U.S.                                                        ^of the?trVbusoe« day of
               in nc W,l, Street JournU The most               the Cten« D^e occurs is called the
               the month immediately preceding the month in hi .
               !nh'IT,Jd«fs''no longer available, the Note Holder will choose anew index which is based upon
               ioSaraWe irf—n The No.'e Holder will give me notice of this choice.
               (C) Calculation 01Changes                                                                         interest rate by adding
                Before each Change Date, the Note ^°                                          ^                 %) to the Cuirent Index.
                ^SeNo;;Holder;:iiithenrou;;d'.hems^^^^
                percentage point (0.125%). Subject 10 the limjts ^ted •" S«U.on 4(l.>) oci
                amount wU! be my new interest rate until the next Change Date.
                The Note Holder will then                                                         ZTat ^hTci^ge Date in full on
                isTiisrsi
                calculation will be the new amount ofmy monthly payment.
                                                                                                                               '•"»        •»
                                                            . .                               e.,™sm S«M                    EClOSL Bw. OStVO*
      MULTlStATE ADJUSTMENT (IBTE NOTE •SSMUht.'BORIralw                                      Form 5520 J
      (AssumotiU HufitiB Ule ol L«n| (First Boslnosi Osy LookbicKl •Slnjlo Fsrrily
      Frrtdio M« UNIFORM INSTRUMENT TX
(^y-hi bi ^ £>                  3 pgs
                                LISPEN
                                          165237




        FILED IN THE DISTRICT COURT

                                                                    RECEIVED
                                                                      SEP 1 4 2015
           81     JUDICIAL DISTRICT                            CLERK, U.S        CT COURT
                                                               WESTERN ^         " F TEXAS

                                                                                     CLERK



        OF ATASCOSA COUNTY, TEXAS

   RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:

   MARYANN CASTRO P.O. BOX 495 PLEASANTON TEXAS 78064




                                            $

                                            s

   Plaintiff Maryann Castro                 $

                                            s            Case no 5:15-CV-00715-DAE

                                                        UNTIED STATES DISTRia COURT FOR
                                                        THE WESTERN DISTRICT OF TEXAS SAN
                                                        ANTONIO DIVISION

                                                        NOTICE OF US PENDENCY OF ACTION

   VS

   Defendant.

   SN Servicing
                       NOTICE OF US PENDENS AND NOTICE OF ACTION PENDING




PLEASE TAKE NOTICE THAT PLAINTIFF MARYANN CASTRO HAS FILED THE FOLLWING ACTION AGAINST
DEFENDANTS SN SERVICING

   1.   FILED ON OR ABOUT JULY 23, 2015 BY PLAINTIFFTO REDRESS INJURIES BEING SUFFERED AND
        TO BE SUFFERED AS A RESULT OF DEFENDANTS CONDUCT. DEFENDANTS HAVE ULAWFULLY
        TAKEN TITTLE TO PLAINTIFFS PROPERTY.
   2.   PLAINTIFFS SEEKS TO PROTECT HIS/HER PROPERTY. PLAINTIFF IS OWNER OF PROPERTY
        KNOWN AS
   3.   1501 OLIVE JOURDANTON TEXAS 78026 AND LEGALLY DESCRIBED AS:

   4. BEING A 9.45 ACRE TRACT SITUATED IN THE J. POITEVENT SURVEY, ABSTRACT

        1239, ATASCOSA COUNTY, TEXAS, AND BEING THAT SAME 9.45 ACRE TRACT AS

        CONVEYED BY THOMAS F. PERKS AND LOLA M. PERKS TO MANUEL G. CASTRO

        AND MARY A. CASTRO RECORDED IN VOLUME 152, PAGE 442, OFFICIAL PUBLIC

        RECORDS OF ATASCOSA COUNTY, TEXAS: SAID 9.45 ACRE TRACT SURVEYED BY

        JEFFREY B. BERGER, R.P.L.S. NO. 5558 ON AUGUST 19, 2005 AND BEING MORE

        PARTICULARLY DESCRIBED BY METES AND BOUNDS; more commonly ioiown as, 1501

        Olive St., Jourdanton, TX 78026 (hereinafter referred to as "the Property").

        RECORDEDAUGUST 19, 2005



        MARYANN CASTRO- PRO-SE PLAINTIFF
        OWNER OF 1501 OLIVE
                                                    ^iiM|/r
        JOURDANTON TEXAS 78026
        FILEDSEPT 14,2015
            ACKNOWLEDGEMENT




            SUBSCRIBED AND SWORN TO BEFORE ME THIS NOTICE OF PENDENCY OF ACTION
            INSTRUMENT PREPARED BY MARYANN CASTRO ON THIS DAY OF September 14,2015.




                                                                       An            .
                                                       NOTARY PUBLIC



                                                                            '!
                                                                            '•
                                                                                                 ANAGAR2A
                                                                                         Notary Public. Stole of Texas
                                                                                 l         My Commission Expires
                                                                                             October 07. 2017




  CERTIFICATEOFSERVICE 'B'm Pc
  SENT
    .IN ( CERTIFIED
             i i r i u L /SEPT
                          j u r I 14, 2015




     NT^I                                                  PwLlCLAjax^
                                       Tx


CONFORHED COPY
  OFFICIAL PUBLIC RECORDS


   Diane Gonzales, County Clerk
       Atascosa County Texas
 September 14, 2015           03:40:15 API
            FEE: $34.00                      155237
            LISPEN                           iwufcwr